[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________          FILED
                                                  U.S. COURT OF APPEALS
                               No. 09-13661         ELEVENTH CIRCUIT
                                                        APRIL 8, 2010
                           Non-Argument Calendar
                                                         JOHN LEY
                         ________________________
                                                          CLERK

                     D. C. Docket No. 09-80640-CV-WPD

OLIVER SALERY,


                                                              Plaintiff-Appellant,

                                     versus

UNITED STATES OF AMERICA,
IRS Office of Chief Counsel,

                                                             Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (April 8, 2010)

Before BARKETT, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

     Oliver Salery, proceeding pro se, appeals the dismissal of his complaint
seeking to invalidate a federal tax lien. First, Salery argues that the government

improperly removed his action to the federal district court. Second, Salery argues

that the district court erred when it dismissed his complaint for failure to state a

claim upon which relief can be granted.

I.    Removal to Federal Court

      We review de novo a district court’s removal jurisdiction. Henson v. Ciba-

Geigy Corp., 261 F.3d 1065, 1068 (11th Cir. 2001). Salery argues that the district

court erred in removing his case to federal court because the government’s notice

of removal was untimely filed. This argument is without merit.

      First, the government properly removed his case to federal court. Under 28

U.S.C. § 1442(a), the United States may remove to federal court any case to which

it is named a party defendant. A suit will be deemed against the sovereign “if the

judgment sought would expend itself on the public treasury or domain, or interfere

with the public administration, or if the effect of the judgment would be to restrain

the Government from acting, or to compel it to act.” Dugan v. Rank, 372 U.S. 609,

620, 83 S. Ct. 999, 1006 (1963) (quotations and citations omitted). Here, Salery’s

complaint is properly deemed a suit against the sovereign because it named the IRS

commissioner as the defendant. Thus, 28 U.S.C. § 1442(a) provides a basis for

removal jurisdiction. Additionally, for suits against the United States brought



                                            2
under 28 U.S.C. § 2410 (the federal quiet title statute), 28 U.S.C. § 1444 provides

an independent basis for removal from state to federal court. Section 1444

provides that “[a]ny action brought under § 2410 of this title against the United

States in any State court may be removed by the United States to the district court

of the United States for the district and division in which the action is pending.”

Because Salery claimed he was bringing his action under 28 U.S.C. § 2410 in his

objection to the government’s motion to dismiss, the government was also

authorized to remove the case to federal court pursuant to 28 U.S.C. § 1444.

      Second, the government timely filed its notice of removal with the district

court. Salery argues that the government’s notice of removal was untimely

because the certified docket shows that removal did not take place until May 4,

2009. “The notice of removal of a civil action or proceeding shall be filed within

thirty days after the receipt by the defendant, through service or otherwise, of a

copy of the initial pleading setting forth the claim for relief upon which such action

or proceeding is based.” 28 U.S.C. 1446(b). The government’s notice of removal

complied with the 30-day filing requirement. Salery’s complaint was filed on

March 30, 2009, and the government filed its notice of removal on April 29, 2009.

The fact the district court did not docket removal until May 4 has no bearing on our

analysis of the government’s timely filing of notice of removal. Cf. Bragg v. Bill



                                           3
Heard Chevrolet, Inc., 374 F.3d 1060, 1064 n.4 (11th Cir. 2004) (concluding that

notice of appeal was timely filed even though the clerk did not docket the motion

until after the appeal period because pleadings are deemed filed on the date

submitted to the clerk, not the date of docketing).1 In sum, the government

properly removed Salery’s civil action to the federal district court.

II.    Failure to State a Claim

       We review de novo a dismissal for failure to state a claim pursuant to Fed. R.



       1
                Salery also argues that the district court erred in not addressing his motion for
default judgment rather than removing his complaint to federal court. Salery contends that after
the government’s period of time to respond to his state court complaint passed, he filed a motion
for default judgment pursuant to the Florida Rules of Civil Procedure. According to Salery, if
his timely motion had been considered in state court, there would have been no case to remove
to federal court because the case would have been resolved in his favor. We decline to address
this argument.
        As a general rule, when a case is removed to federal district court under original
jurisdiction the federal court treats everything done in the state court as if it had in fact been
done in the federal court. Savell v. S. Ry. Co., 93 F.2d 377, 379 (5th Cir. 1937). Therefore,
assuming an error occurred in the state court, a federal district court “may dissolve or modify
injunctions, orders, and all other proceedings which have taken place in state court prior to
removal.” Maseda v. Honda Motor Co., Ltd., 861 F.2d 1248, 1252 (11th Cir. 1988). However,
Salery has not shown that he raised the state court’s disposition of his default judgment motion
before the district court in his Objection to Motion to Dismiss or otherwise. “[B]ecause a federal
court of appeals is charged with reviewing federal district court actions, it does not have the
authority to review a removed state court decision until the district court has ruled on whether to
modify or vacate that judgment.” Bakery Centre Assoc. v. Orientations Gallery, Inc., 54 F.3d
688, 689 (11th Cir. 1995) (citing Jackson v. Am. Sav. Mortgage Corp., 924 F.2d 195, 199 (11th
Cir. 1991)). Moreover, the default judgment motion at issue, if any, is not part of the record on
appeal to this Court. We therefore have no basis to review the disposition of this motion. See
Selman v. Cobb County Sch. Dist., 449 F.3d 1320, 1333 (11th Cir. 2006) (“[T]he burden is on
the appellant to ensure the record on appeal is complete, and where a failure to discharge that
burden prevents us from reviewing the district court's decision we ordinarily will affirm the
judgment.”). Accordingly, we do not reach Salery’s argument that he was entitled to default
judgment in state court and affirm the district court’s removal of his suit to federal court.

                                                 4
Civ. P. 12(b)(6). Redland Co. v. Bank of Am. Corp., 568 F.3d 1232, 1234 (11th

Cir. 2009). “To survive dismissal, the complaint’s allegations must plausibly

suggest that the plaintiff has a right to relief, raising the possibility above a

speculative level . . . .” Id. (quotation omitted). Although “[c]ourts do and should

show a leniency to pro se litigants not enjoyed by those with the benefit of a legal

education[,] . . . this leniency does not give a court license to serve as de facto

counsel for a party, or to rewrite an otherwise deficient pleading in order to sustain

an action.” GJR Invs., Inc. v. County of Escambia, Florida, 132 F.3d 1359, 1369

(11th Cir. 1998)(citations omitted). As a general rule, we will not consider an

issue that was not presented and passed on below. See United States v. Brown, 587

F.3d 1082, 1088 (11th Cir. 2009).

         Salery argues for the first time on appeal that the Florida Uniform Federal

Lien Registration Act requires that liens must be certified by the United States

Secretary of the Treasury, and that his Notice of Federal Tax Lien (“NFTL”) was

not properly certified. Salery also argues that Washington, D.C., is the only place

where the government may file a NFTL. Both of these arguments are without

merit.

         First, Salery’s belated argument that, under Florida law, his NFTL was

improperly certified is misplaced. Section 6321 of the Internal Revenue Code



                                             5
provides that “[i]f any person liable to pay any tax neglects or refuses to pay the

same after demand, the amount . . . shall be a lien in favor of the United States

upon all property and rights to property, whether real or personal, belonging to

such person.” 26 U.S.C. § 6321. Further, federal tax liens do not have to be

certified in accordance with state law. See 26 U.S.C. § 6323(f)(3) (“The form and

content of the notice . . . shall be prescribed by the Secretary. Such notice shall be

valid notwithstanding any other provision of law regarding the form or content of a

notice of lien.”). Additionally, the Florida Uniform Federal Lien Registration Act

provides that “[c]ertification of notices of liens, certificates, or other notices

affecting federal liens by the Secretary of the Treasury of the United States or his

or her delegate, or by any official or entity of the United States responsible for

filing or certifying of notice of any other lien, entitles them to be filed, and no

other attestation, certification, or acknowledgment is necessary.” F.S.A.

§ 713.901(4).2

       Second, Florida, not federal, law controls the place that federal tax liens are

filed with respect to real property, and the IRS properly filed Salery’s notice with

the circuit court of Palm Beach County. Federal law dictates that, in the case of



       2
               Salery also cites to 26 C.F.R. §§ 301.6321-301.6331 in further support of his
argument that liens require certification. The provisions from the C.F.R. cited generally by
Salery as requiring certification of tax liens do not address this matter.

                                                6
real property, a federal tax lien shall be filed “in one office within the State (or the

county, or other governmental subdivision), as designated by the laws of such

State, in which the property subject to the lien is situated.” 26 U.S.C.

§ 6323(f)(1)(A)(I) (emphasis added). And Florida law requires that “[n]otices of

liens upon real property for obligations payable to the United States, and

certificates and notices affecting the liens, shall be filed in the office of the clerk of

the circuit court of the county in which the real property subject to the liens is

situated.” F.S.A. § 713.901(3)(b). Because Salery’s real property is located in

Palm Beach County, Florida, the government properly filed the NFTL in Palm

Beach County in accordance with Florida law.

       Accordingly, the district court properly dismissed Salery’s complaint for

failure to state a claim.

       AFFIRMED.




                                             7